DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amended claims filed 12/15/2020 for application no. 15/476,998.
Claims 1 - 24 are currently pending. Claims 1, 11, and 18 are independent claims. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgment is made of Applicant’s claim amendments on 12/15/2020. The claim amendments are entered. Presently, claims 1 – 24 are currently pending. Claims 1 – 24 have been amended. 
Applicant's current amendments and arguments filed 12/15/2020 with respect to claims 1 – 24 have overcome the 35 U.S.C. 103 rejection.

Reasons for Allowance
The following is the statement of reasons for the indication of allowable subject matter:  Claims 1 – 24 are allowable.
Regarding independent claims 1, 11, and 18:
Independent claim 1 is directed to A computing node to send training algorithm data, the computing node comprising: a hardware processor coupled to a host fabric interface, the host fabric interface includes a hardware network interface controller that includes: a quantization controller to (i) receive a first request to quantize a message, the first request is indicative of a quantization level,…; a quantizer to (i) determine the quantization level for the message in response to receipt of the third request to send the message and receipt of the first request to quantize the message, (ii) quantize the message based on the quantization level to generate a quantized message, the quantized message includes one or more quantized values, and ones of the quantized values have a lower precision than a corresponding artificial neural network training algorithm value; and a compressor to compress the quantized message to generate a compressed quantized message in response to receipt of the second request to compress the message, to compress the quantized message includes to (i) generate a bitmap including a first ones of the bits indicative of 3U.S. Application No. 15/476,998PATENTwhether [[a]] corresponding indices of the quantized message include non-zero values, and (ii) remove second ones of the bits corresponding to zero values from the quantized message; and the quantizer is further to transmit the compressed quantized message to a receiver computing node in response to quantization of the message and in response to compression of the quantized message, the quantized message further includes metadata indicative of the quantization level.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly:
…(ii) receive a second request to compress the message, and (iii) receive a third request to send the message, the message includes one or more artificial neural network training algorithm values…
	
Independent claim 11 is directed to A method to send training algorithm data, the method comprising: receiving, by a host fabric interface of a computing node, a first request to quantize a message, the first request is indicative of a quantization level, the host fabric interface includes a hardware network interface controller of the computing node;…determining, by the host fabric interface, the quantization level for the message in response to receiving the third request to send the message and receiving the first request to quantize the message; quantizing, by the host fabric interface, the message based on the quantization level to generate a quantized message, the quantized message includes one or more quantized values, and ones of the quantized values have a lower precision than a corresponding artificial neural network training algorithm value; compressing, by the host fabric interface, the quantized message to generate a compressed quantized message in response to receiving the second request to includes (i) generating a bitmap including a plurality of bits, first ones of the bits indicative of whether corresponding indices of the quantized message include non-zero values, and (ii) removing second ones of the bits corresponding to zero values from the quantized message; and 6U.S. Application No. 15/476,998PATENT transmitting, by the host fabric interface, the compressed quantized message to a receiver computing node in response to quantizing the message and in response to compressing the quantized message, the quantized message further includes metadata indicative of the quantization level.	
None of the prior arts, either alone or in combination, teaches the limitations of claim 6, particularly:
…receiving, by the host fabric interface, a second request to compress the message; receiving, by the host fabric interface, a third request to send the message, the message includes one or more artificial neural network training algorithm values;…

Independent claim 18 is directed to One or more, computer-readable storage devices or storage disks comprising a plurality of instructions that in response to being executed cause a host fabric interface of a computing node to: receive a first request to quantize a message, the request is indicative of a quantization level;…determine the quantization level for the message in response to receipt of the third request to send the message and receipt of the first request to quantize the message; quantize the message based on the quantization level to generate a quantized message, the quantized message includes one or more quantized values, and ones of the quantized values have a lower precision than a corresponding artificial neural network training algorithm value; 8U.S. Application No. 15/476,998PATENTcompress the quantized message to generate a compressed quantized second request to compress the message, to compress the quantized message includes to (i) generate a bitmap including a plurality of bits, first ones of the bits indicative of whether corresponding indices of the quantized message include non-zero values, and (ii) remove second ones of the bits corresponding to zero values from the quantized message; transmit the compressed quantized message to a receiver computing node in response to quantization of the message and in response to compression of the quantized message, the quantized message further includes metadata indicative of the quantization level; and the host fabric interface includes a hardware network interface controller of the computing node. 5Application No.: 15/499,029
	None of the prior arts, either alone or in combination, teaches the limitations of claim 7, particularly:
… receive a second request to compress the message; receive a third request to send the message, the message includes one or more artificial neural network training algorithm values;…

The closest prior arts of record are the following:
Liu (US 10229356) teaches the method of error tolerant model compression to reduce the size of deep neural network models ensuring predictive applications relying on the model not experiencing performance degradation due to model compression. 
Gelbard (US 20120254192) teaches a method for enhancing bitmap indexing representation of a dataset comprising of cases and features and the bitmap indexing is enhanced through padding of each bin vector. 
Hubara ("Quantized Neural Networks: Training Neural Networks with Low Precision Weights and Activations", 2016) teaches the method of quantized neural networks with extremely low precision weights and activations for computations of parameter gradients. 
Han ("EIE: efficient inference engine on compressed deep neural network", 2016) teaches the method of deep neural network compressions in order for large DNNs such as AlexNet and VGGNet are fully in on a chip SRAM wherein the compression is achieved through pruning redundant connections and giving same weight to the connections. 
Jafarian (US 20130279405) teaches a method of compressing a bitmap of a paging message to obtain a compressed paging message which is comprised of block bitmaps and sub-block bitmaps comprising logical OR. 
Zweig (US 2014/0229158) teaches a method of using a neural network having an input layer accepting input and feature vectors including words or phrases from the input which an output vector representing a translation of a target language is produced for the learning system. [cited but not replied upon]
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claims 1, 11, and 18, which includes a quantization of a message prior to compressing the message in which the message includes artificial neural network training algorithm values. 
Claims 2 – 10, 12 – 17, and 19 – 24 include the above-described allowable subject matter for being dependent on the independent Claims 1, 11, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/URMANA ISLAM/Examiner, Art Unit 2125                                                                                                                                                                                                        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125